                                                                                            03/29/2019

                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA

                                    CHARLOTTESVILLE DIVISION


                                                          CASE NO. 3:18-cv-00017
   BRENNAN M. GILMORE,
                                                          ORDER
                                        Plaintiff,
          v.
   ALEXANDER (“ALEX”) E. JONES, ET AL.,                   JUDGE NORMAN K. MOON
                                        Defendants.



         This matter is before the Court upon Defendants Hoft, Creighton, Wilburn, Hickford, and

  Words-N-Ideas’s motion for sanctions under Fed. R. Civ. P. 11. (Dkt. 101). Defendants argue

  that Gilmore violated Rules 11(b)(2) and 11(b)(3) by asserting without a proper basis that this

  Court has subject matter jurisdiction over this action and personal jurisdiction over Defendants,

  (dkt. 102 at 2–5), and by bringing supposedly baseless claims of defamation and IIED against

  Defendants. (Id. at 5–7). Additionally, Defendants contend that Gilmore violated Rule 11(b)(1)

  by filing suit “with the improper purpose of harassing” Defendants and “terroriz[ing]” them “into

  silence.” (Id. at 22, 13). Defendants’ motion for sanctions is without merit and will be denied.

         “[M]aintaining a legal position to a court is only sanctionable when, in applying a

  standard of objective reasonableness, it can be said that a reasonable attorney in like

  circumstances could not have believed his actions to be legally justified.” Hunter v. Earthgrains

  Co. Bakery, 281 F.3d 144, 154 (4th Cir. 2002) (internal citation and quotation omitted). “The

  legal argument must have absolutely no chance of success under existing precedent” to merit

  sanctions under Rule 11.        Id.     “[C]reative claims, coupled even with ambiguous or

  inconsequential facts, may merit dismissal, but not punishment.” Id.


                                                      1

Case 3:18-cv-00017-NKM-JCH Document 125 Filed 03/29/19 Page 1 of 2 Pageid#: 1796
         For the reasons delineated in its recent memorandum opinion, the Court has denied

  Defendants’ motions to dismiss under Rules 12(b)(1) and 12(b)(2), as well as Defendants’

  motion to dismiss under Rule 12(b)(6) for failure to state a claim for defamation. Thus, the

  Court obviously cannot say that Gilmore’s legal arguments with respect to subject matter

  jurisdiction, personal jurisdiction, and defamation had “absolutely no chance of success under

  existing precedent.” Id. Although the Court has dismissed Gilmore’s IIED claims, these fall into

  the category of claims that “merit dismissal, but not punishment.” Id. Since all of Gilmore’s

  claims are either adequately pled or had some “chance of success under the existing precedent,”

  the Court finds no merit in Defendants’ contention that Gilmore filed this suit for the sole

  purpose of harassing Defendants. Id.

         Accordingly, Defendants’ motion for sanctions, (dkt. 101), is hereby DENIED.1

         It is so ORDERED.

         The Clerk of the Court is hereby directed to send a certified copy of this order to all

  counsel of record.
                       29th day of March, 2019.
         Entered this ______




  1
          The briefs submitted by counsel for Defendants Hoft, Creighton, Stranahan, Wilburn,
  Hickford, and Words-N-Ideas are littered with references to various films and novels, as well as
  inflammatory characterizations of Gilmore’s arguments as, for instance, “lazy,” “ridiculous,”
  “truly bizarre,” and “ludicrous flights of fancy.” (See, e.g., dkts. 47 at 62–67, 86; 102 at 11).
  Similarly, counsel for Defendants Jones, InfoWars, Stranahan, McAdoo, and Free Speech
  Systems characterize Gilmore’s arguments as, for instance, “preposterous[],” “gratuitous[],” and
  “wild-eyed extrapolation,” and contend that Plaintiff is “using this Court for a publicity stunt
  against a political opponent.” (See, e.g., dkt. 57 at 16, 26–27). Bloating a brief with irrelevant
  cultural allusions is inappropriate, and employing incendiary descriptors of opposing counsel’s
  arguments is unprofessional. All counsel are admonished to maintain professionalism and
  respect for opposing counsel throughout future stages of this litigation.
                                                  2

Case 3:18-cv-00017-NKM-JCH Document 125 Filed 03/29/19 Page 2 of 2 Pageid#: 1797
